Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 2/10/2021 with claim 1-2, 4-6, 8-21 are pending in the Application   

Examiner’s Amendment.

2.	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
	-- Cancel withdrawn non-elected claims 16-21 --
 
Reason for allowance
 
 
3.	Claims 1-2, 4-6, 8-15 are allowed.
The following is an examiner’s statement of reason for allowance: 
None of the references of record teaches or suggests the claimed LIGHT EMITTING DEVICE having the limitations:
--“ a phosphor structure having a light emitting first surface, an oppositely positioned second surface, and sidewalls connecting the first and second surfaces, the second surface of the phosphor structure attached to the first surface of the semiconductor light-emitting diode;
a light reflective material disposed on the sidewalls of the light-emitting diode and the sidewalls of the phosphor structure; and
a light absorptive region in the light reflective material around a perimeter of the light emitting first surface of the phosphor structure, the light absorptive region having a flat surface coplanar with the light emitting first surface of the phosphor structure, the light absorptive region spaced apart from the perimeter of the light emitting first surface of the phosphor structure in a plane of the light emitting first surface of the phosphor structure, the light absorptive region is a thin region penetrating into the light reflective material to a depth of about 40 to about 80 microns from the flat surface of the light absorptive region. “--.
In combination with all other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897